Case 1:21-cv-00038-DCJ-JPM Document 9 Filed 02/24/21 Page 1 of 3 PageID #: 52




                                                                                     a
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION


JOEY COPOUS JR #510560,                          CIVIL DOCKET NO. 1:21-CV-00038
Plaintiff                                                                SEC P

VERSUS                                                             JUDGE JOSEPH

NATCHITOCHES PARISH                        MAGISTRATE JUDGE PEREZ-MONTES
DETENTION CENTER ET AL,
Defendants


                               MEMORANDUM ORDER

      Before the Court is a is a civil rights Complaint under 42 U.S.C. § 1983 (ECF

No. 6) filed by pro se Plaintiff Joey Copous, Jr. (“Copous”). Copous is an inmate in

the custody of the Louisiana Department of Corrections, incarcerated at the

Natchitoches Parish Detention Center. Copous alleges that he was subjected to

excessive force in violation of his constitutional rights.

      Because additional information is needed to support his claim, Copous must

AMEND his Complaint (ECF No. 6).

I.    Background

      Copous alleges that he was “trying to get the attention of deputies for help with

a personal problem” by waving at the cell camera.            ECF No. 6 at 3.     After

approximately two hours, Sgt. Kay opened the slot in the door and “emptied a canister

of Mace” in Copous’s face and body “without warning.” Id. Copous attempted to file

a “complaint” after the incident, but has prevented from doing so by Cpt. Sers. Id.


                                            1
Case 1:21-cv-00038-DCJ-JPM Document 9 Filed 02/24/21 Page 2 of 3 PageID #: 53




Copous alleges that he received a disciplinary report, which was “filled with false

information.” Id.

II.    Instructions to Amend

       Because the loss of good time would affect the duration of Copous’s

confinement, he must amend his Complaint to state whether he was convicted of the

disciplinary violation and, if so, what sanctions were imposed.           Copous should

specifically state whether he lost any good time credits as a result of the infraction.

See Heck v. Humphrey, 512 U.S. 477, 487 (1994); Edwards v. Balisok, 520 U.S. 641

(1997).

       Additionally, 42 U.S.C. § 1997e(e) provides that no federal civil action may be

brought by a prisoner for mental or emotional injury suffered while in custody

without a prior showing of physical injury. Copous must amend to state what, if any,

physical injury he suffered as a result of the alleged excessive force.

III.   Conclusion

       Because additional information is necessary to support his claim, IT IS

ORDERED that Copous AMEND his Complaint (ECF No. 6) within 30 days of the

filing of this Order to provide the information outlined above.

       Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.




                                           2
Case 1:21-cv-00038-DCJ-JPM Document 9 Filed 02/24/21 Page 3 of 3 PageID #: 54




      SIGNED on Wednesday, February 24, 2021.


                                     _______________________________________
                                     JOSEPH H.L. PEREZ-MONTES
                                     UNITED STATES MAGISTRATE JUDGE




                                     3
